In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated August 9, 1999, which dismissed the proceeding and imposed a sanction upon her attorney, Adam M. Peska.
Ordered that the appeal by the petitioner from so much of the judgment as imposed a sanction upon her attorney is dismissed, as the petitioner is not aggrieved by that part of the order (see, CPLR 5511); and it is further,
Ordered that the appeal by the petitioner from so much of the judgment as dismissed the proceeding is dismissed as academic, as the subject of this proceeding has died; and it is further,
Ordered that the respondent is awarded one bill of costs.
O’Brien, J. P., Sullivan, Luciano and Smith, JJ., concur.